Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-BG-843

                        IN RE STEVEN KREISS, RESPONDENT.

                                A Member of the Bar
                    of the District of Columbia Court of Appeals
                            (Bar Registration No. 58297)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                   (DDN 191-18)

                           (Decided November 14, 2019)

      Before THOMPSON and EASTERLY, Associate Judges, and STEADMAN, Senior
Judge.


      PER CURIAM: The Board on Professional Responsibility adopted the Ad Hoc

Hearing Committee’s findings that respondent, Steven Kreiss, violated District of

Columbia Rules of Professional Conduct 1.8(i) and 1.16(d), and its recommendation

that respondent be publicly censured and required to attend an ethics continuing legal

education course (CLE) approved by Disciplinary Counsel. The Committee found

by clear and convincing evidence that respondent had improperly imposed a lien on
                                           2


a former client’s file and failed to timely return the file to his client or new counsel

despite repeated requests by new counsel.


      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Neither respondent nor Disciplinary Counsel has filed

exceptions to the Board’s Report and Recommendation, and we are satisfied that the

findings are supported by substantial evidence. We see no reason to reject the

discipline recommended by the Board. See id. at 543.


      Accordingly, it is


      ORDERED that respondent Steven Kreiss is hereby publically censured and

he is further required to complete an ethics CLE approved by Disciplinary Counsel.



                                               So ordered.